Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  B Page 1 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  B Page 2 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  B Page 3 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  B Page 4 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  B Page 5 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  B Page 6 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  B Page 7 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  B Page 8 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                  B Page 9 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 10 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 11 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 12 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 13 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 14 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 15 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 16 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 17 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 18 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 19 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 20 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 21 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 22 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 23 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 24 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 25 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 26 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 27 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 28 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 29 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 30 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 31 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 32 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 33 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 34 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 35 of 36
Case 18-30089   Doc 10-3   Filed 11/08/18 Entered 11/08/18 17:44:38   Desc Exhibit
                                 B Page 36 of 36
